[Cite as State v. Bridges, 2017-Ohio-539.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 104723




                                       STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                      CURTIS BRIDGES
                                                      DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED



                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-01-407434-B

        BEFORE: Celebrezze, J., E.T. Gallagher, P.J., and S. Gallagher, J.

        RELEASED AND JOURNALIZED: February 16, 2017
ATTORNEY FOR APPELLANT

Myron P. Watson
614 W. Superior Avenue, Suite 1144
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor
BY: Amy Venesile
Assistant Prosecuting Attorney
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
FRANK D. CELEBREZZE, JR., J.:

       {¶1} Defendant-appellant, Curtis Bridges (“Bridges”), brings this appeal

challenging the trial court’s judgment denying his “motion to vacate void judgment of

sentence.” Specifically, Bridges argues that the trial court’s sentence violated his rights

under the Fifth and Fourteenth Amendments to the United States Constitution. After a

thorough review of the record and law, this court affirms.

                           I. Factual and Procedural History

       {¶2} In Cuyahoga C.P. No. CR-01-407434-B, Bridges was convicted of trafficking

in and possession of cocaine exceeding 1,000 grams; each count contained a major drug

offender specification.    The trial court merged the specifications for sentencing

purposes.   In July 2001, the trial court sentenced Bridges to an aggregate 25-year prison

term: a mandatory term of ten years on each count and five years on the major drug

offender specification; the trial court ordered the counts to run consecutively to one

another and consecutively to the specification.   The trial court’s sentencing journal entry

provided, in relevant part, “postrelease control is a part of this prison sentence for the

maximum period allowed for the above felony(s) under R.C. 2967.28.”

       {¶3} This court affirmed Bridges’s convictions and the trial court’s sentence on

direct appeal.   State v. Bridges, 8th Dist. Cuyahoga No. 80171, 2002-Ohio-3771

(“Bridges I”), appeal not accepted, 97 Ohio St. 3d 1484, 2002-Ohio-6866, 780 N.E.2d
287.
       {¶4} On May 30, 2008, Bridges filed a motion to vacate his sentence arguing that

the trial court failed to properly impose postrelease control.         Specifically, Bridges argued

that the trial court merely stated that postrelease control was a part of his sentence without

advising him that his first-degree felonies carried a mandatory five-year term of

postrelease control.

       {¶5} The trial court granted Bridges’s motion, finding that Bridges was not

advised — either during the July 31, 2001 sentencing hearing or in the trial court’s

August 3, 2001 sentencing journal entry — of the length of the period of postrelease

control that he would be subjected to.         The trial court concluded that a new sentencing

hearing was required pursuant to State v. Siwik, 8th Dist. Cuyahoga No. 92341,

2009-Ohio-3896.1

       {¶6} The trial court held a de novo resentencing hearing on December 14, 2009.

The state conceded that the trafficking and possession counts merge for sentencing

purposes; the state elected to sentence Bridges on the trafficking count.              The trial court

sentenced Bridges to a mandatory prison term of ten years on the trafficking count and a

prison term of ten years on the major drug offender specification.2 The trial court

ordered Bridges to serve the prison term for the specification consecutively to the prison


       1  In Siwik, the trial court’s sentencing journal entry failed to specifically state the required
period of postrelease control for the defendant-appellant’s convictions; this court vacated the sentence
and remanded the matter to the trial court for resentencing pursuant to State v. Simpkins, 117 Ohio
St.3d 420, 2008-Ohio-1197, 884 N.E.2d 568. Siwik at ¶ 22.

       2   The December 2009 sentence was imposed by a different judge than the judge who
originally sentenced Bridges in 2001.
term for the trafficking count, for an aggregate prison term of 20 years.   The trial court

notified Bridges that his sentence included postrelease control for a period of five years.

The trial court credited Bridges with “nearly nine years” of time served.

       {¶7} In State v. Bridges, 8th Dist. Cuyahoga No. 94469, 2010-Ohio-6359

(“Bridges II”), Bridges appealed the trial court’s sentence, raising the following four

assignments of error:

       I. [Bridges’s] rights under the Fifth and Fourteenth Amendments were
       violated when he was sentenced to an enhanced sentence on the major drug
       offender specification upon his resentencing.

       II. [Bridges] was denied due process of law when the court, who was not
       the original sentencing judge, proceeded to resentence [him] to a greater
       sentence than that of the original judge.

       III. [Bridges’s] constitutional rights were violated when [he] was subjected
       to multiple punishments as a major drug offender.

       IV. [Bridges] was denied due process of law when the court added an

       additional forfeiture of items which differed from its oral pronouncement of

       sentence.

Id. at  6-7, 14, 20. This court affirmed the trial court’s judgment.

       {¶8} Bridges filed motions for judicial release on July 10, 2013; July 30, 2014;

December 24, 2014; and July 17, 2015.         The trial court denied Bridges’s motions,

finding that Bridges was not eligible for judicial release because he was serving a

mandatory sentence.

       {¶9} On May 31, 2016, Bridges filed a “motion to vacate void judgment of

sentence.”   In his motion, Bridges argued that the trial court’s December 2009 sentence
was contrary to law because the trial court increased his sentence for the major drug

offender specification after he had already served the sentence for the specification.   The

trial court denied Bridges’s motion on June 10, 2016.

       {¶10} Bridges filed the instant appeal challenging the trial court’s judgment

denying his motion to vacate void judgment of sentence. Bridges assigns one error for

review:

       I. The trial court erred when it denied [Bridges’s] motion to vacate

       sentence.

                                  II. Law and Analysis

                                A. Trial Court’s Sentence

       {¶11} In his sole assignment of error, Bridges challenges the ten-year sentence the

trial court imposed in December 2009 on the major drug offender specification.

Specifically, Bridges argues that the trial court’s ten-year sentence on the major drug

offender specification was a void judgment. Bridges contends that the trial court was

without jurisdiction to modify his sentence for the major drug offender specification at

the 2009 sentencing hearing because he had already completed the five-year sentence

imposed for the major drug offender specification in 2001.

       {¶12} After reviewing the record, it is evident that Bridges’s argument is barred by

res judicata.   Bridges raised this exact same argument in Bridges II, and this court has

already decided the issue.

       {¶13} In Bridges II, Bridges argued that (1) his rights under the Fifth and
Fourteenth Amendments to the United States Constitution were violated when the trial

court enhanced his sentence for the major drug offender specification at resentencing, and

(2) the trial court could not increase his sentence in 2009 because he had partially served

the sentence imposed in 2001.            Bridges II, 8th Dist. Cuyahoga No. 94469,

2010-Ohio-6359, at  6, 11. This court rejected Bridges’s arguments, explaining that

“this is not a case where a valid sentence is being increased.        Rather, the original

sentence was vacated and a de novo sentencing hearing was held at which Bridges

received a newly imposed sentence with credit for time served.” Id. at  11. This court

affirmed the sentence imposed at the 2009 resentencing hearing. Id. at  1.

       {¶14} “Res judicata bars the relitigation of an issue already decided.” State v.

Peterson, 8th Dist. Cuyahoga No. 103503, 2016-Ohio-4698,  6, citing Russell v.

Mitchell, 84 Ohio St. 3d 328, 329, 703 N.E.2d 1249 (1999). The Ohio Supreme Court

declined to review Bridges’s discretionary appeal. State v. Bridges, 128 Ohio St. 3d
1503, 2011-Ohio-2420, 947 N.E.2d 685. Thus, our holding in Bridges II remains the

law of the case.     State v. Davis, 139 Ohio St. 3d 122, 2014-Ohio-1615, 9 N.E.3d 1031, ¶

27 (the decision of a reviewing court in a case remains the law of that case on the legal

questions involved for all subsequent proceedings in the case at both the trial and

reviewing levels).

       {¶15} Based on the foregoing analysis, Bridges’s sole assignment of error is

overruled.

       {¶16} Judgment affirmed.
      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. Case remanded to the trial court for

execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., JUDGE

EILEEN T. GALLAGHER, P.J., and
SEAN C. GALLAGHER, J., CONCUR